Citation Nr: 1500272	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 2008, for the grant of service connection and award of compensation for posttraumatic stress disorder (PTSD) with major depressive disorder and psychosis.  

2.  Entitlement to an effective date earlier than October 23, 2008 for the grant of Dependents Educational Assistance (DEA) benefits.  

3.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1966 to May 1968.  

As to the issues of earlier effective dates for the award of service connection for PTSD and for DEA benefits, these matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran service connection for PTSD and for DEA benefits, effective October 23, 2008.

The issue of whether the Veteran is competent for the purpose of direct receipt of VA benefits is before the Board on appeal from an April 2010 rating decision of the St. Petersburg RO, which determined that the Veteran was not competent to manage the disbursement of VA benefits.

The issue of whether the Veteran is competent for the purpose of direct receipt of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1980 rating decision denied the Veteran service connection for a nervous condition; clear and unmistakable error (CUE) in that decision is not alleged.

2.  In January 2001, the claim of service connection for PTSD was reopened and considered on the merits, with benefit of the Veteran's service treatment records and personnel records; this claim was denied by an unappealed June 2001 rating decision; clear and unmistakable error (CUE) in that decision is not alleged.

3.  In February 2003, the Veteran attempted to reopen his claim of service connection for PTSD; this claim was denied by an unappealed September 2003 rating decision that found the Veteran did not submit new and material evidence to reopen his claim; CUE in that decision is not alleged.

4.  On October 23, 2008, VA received the Veteran's claim of service connection for PTSD. 

5.  There is no evidence dated between the September 2003 rating decision and prior to October 23, 2008, establishing an informal or formal claim of service connection for PTSD.

6.  Entitlement to DEA benefits arose on October 23, 2008.


CONCLUSIONS OF LAW

1.  An effective date prior to October 23, 2008, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).

2.  An effective date prior to October 23, 2008, is not warranted for the award of DEA benefits.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The effective date claims arise from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required under the procedural history, facts, and assertions of this case.

All evidence relevant to the Veteran's claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A July 1980 rating decision denied the Veteran's claim of service connection for a nervous condition, to include schizophrenia.  The RO sent the Veteran a letter in July 1980 informing him that his claim had been denied and informing him of his appellate rights.  He did not file a timely notice of disagreement (NOD) with that determination, or submit new and material evidence within a year following notice.  As such, the July 1980 rating decision became final.  38 U.S.C.A. § 7105.  An allegation of CUE has not been alleged; and an effective date prior to the July1980 final RO decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  

In January 2001, the Veteran filed to reopen his claim of service connection for a nervous condition to include PTSD.  In May 2011, the Veteran's service treatment records (STRs) and service personnel records were received.  The Veteran's claim was reopened, considered on the merits, and denied in a June 2001 rating decision.  The RO sent the Veteran a letter in June 2001 informing him that his claim had been denied and informing him of his appellate rights.  He did not file a timely NOD with that determination, or submit new and material evidence within a year following notice.  As such, the June 2001 rating decision became final.  38 U.S.C.A. § 7105.  An allegation of CUE has not been alleged; and an effective date prior to the June 2001 final RO decision is precluded.  See Rudd, supra. 

In February 2003, the Veteran attempted to reopen his claim of service connection for schizophrenia, PTSD, and nervous condition.  This claim was denied by a September 2003 rating decision, finding that the Veteran did not submit new and material evidence to reopen his claim.  In a September 2003 letter, the Veteran was provided notice of the decision and his appellate rights.  The Veteran did not appeal.  CUE has not been alleged; absent a finding of CUE, an effective date prior to the September 2003 final RO decision is precluded. See Rudd, supra.

The Board has reviewed the record and finds that the first document received subsequent to the September 2003 rating decision that can be considered a request to reopen the claim of service connection for PTSD was received by VA on October 23, 2008.  On October 23, 2008, VA received a VA Form 21-4138 requesting service connection for PTSD, a duplicate copy of the Veteran's DD 214, and VA treatment records.  Between September 2003 and October 2008, there was no communication from the Veteran received by VA. 

As no claim was received subsequent to the September 2003 rating decision, and prior to October 23, 2008, and because receipt of claim is later than entitlement arose, there is no basis for assignment of an effective date prior to the October 23, 2008 for the grant of service connection for PTSD.  See 38 C.F.R. § 3.400(r).

The Veteran's attorney argues that the claim of service connection for PTSD should be reconsidered under 38 C.F.R. § 3.156(c).  Specifically, the attorney argues that because the Veteran's service department records were obtained following the July 1980 rating decision, his claim should be considered since April 1980, the original date of filing.  Pursuant to § 3.156(c)(1), if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  The Veteran's claim was previously afforded reconsideration based on the obtained service department records.  The Board notes that in the July 1980 rating decision, service department records were not considered when the Veteran's claim was denied.  As noted above, the Veteran's STRs and service personnel records were obtained in May 2001.  In the June 2001 rating decision, although 38 C.F.R. § 3.156(c) was not specifically mentioned, a claim of service connection for PTSD was reopened.  The June 2001 rating decision explicitly indicates that the STRs were of record and discussed in the denial of service connection for PTSD.  Additionally, the RO undertook a merits analysis, determining that there was no nexus between the Veteran's service and his psychiatric disabilities, as opposed to limiting the analysis to whether new and material evidence was received to reopen a claim.  Thus, the Veteran's claim was reconsidered in light of the receipt of his STRs and denied.  As such, the attorney's argument is without merit and an earlier effective date pursuant to 38 C.F.R. § 3.156(c) is not warranted.  

Applying the law to the facts of this case, there is no basis to grant an effective date prior to October 23, 2008, for the award of entitlement to service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

      DEA Benefits 

The Veteran asserts that he is entitled to an effective date prior October 23, 2008, for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  Service connection for PTSD was granted and rated totally disabling effective October 23, 2008.  

Above, the Board found that an earlier effective date for the grant of entitlement to a 100 percent rating for PTSD is not warranted prior to October 23, 2008.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than October 23, 2008 for entitlement to DEA benefits is denied.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 23, 2008, for the grant of service connection for PTSD with major depressive disorder and psychosis is denied.

Entitlement to an effective date earlier than October 23, 2008, for the grant of Dependents Educational Assistance is denied. 


REMAND

Regarding this issue of the Veteran's competency to handle personal receipt of his VA benefits, the evidence reflects that, in an April 2010 rating decision, the RO found the Veteran was not competent to handle disbursement of funds.  This decision was based substantially on a September 2009 VA PTSD examination, in which the examiner determined the Veteran was not capable of managing his financial affairs, because he did not know the amount of his expenses or how to handle payments.  Symptoms that led the examiner to this conclusion included: confusion, memory problems, psychosis, inability to make informed decisions at the time of psychosis, depression, poor judgment, and limited insight.  On examination, the Veteran specifically stated he was unable to manage his finances.

However, there is some indication that the Veteran's condition has improved.  In January 2010 VA treatment records, it was noted that the Veteran was working part time and that he was both logical and coherent on examination.  Additionally, the mental health provider noted that the Veteran exhibited fair insight and judgment.  Moreover, a June 2014 VA field examiner visited the Veteran and noted that the Veteran fully understood the amount of, and sources of, his income, and had some knowledge of the amount of expenses.  Additionally, the field examination report noted that the Veteran spoke coherently, was fully oriented, answered all questions appropriately, and was appropriately dressed for the interview.  It was also noted that that he personally manages his Social Security Administration (SSA) income.  The field examiner opined that the Veteran had some capacity to handle his funds.    

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 U.S.C.A. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.102, 3.353(d). 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

A review of the evidence of record reveals that the Veteran was last afforded a VA examination in this matter in September 2009, over five years ago, and no treating psychiatrist or physician has since provided an opinion as to the Veteran's competency.  38 C.F.R. § 3.353(c).  Given the lapse of time since the previous examination, the Board finds that a new competency examination is warranted.  

The field examination report also noted the Veteran continues to seek treatment at a VA medical center (VAMC).  The most recent VA treatment records currently associated with the record are dated in January 2010.  On remand, all outstanding pertinent VA treatment records, since January 2010 should be obtained.  

Finally, the record indicates that the Veteran receives, and personally manages, his SSA benefits.  The record is void of any such SSA records.  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration (i.e., the Veteran's competency to handle his financial affairs), the Veteran's SSA disability records should be obtained upon remand.  See 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1) Associate with the record updated records of all VA treatment the Veteran has received since January 2010.

2) Contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits.  

3) Arrange for the Veteran to undergo a VA medical examination to ascertain whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  The record must be made available to the examiner for review.  The examiner should provide complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state why that is the case.

4) The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


